Citation Nr: 1820870	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for low back strain. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from October 1983 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an October 2005 rating decision, the Veteran was granted service connection for a low back strain effective July 1, 2005, and a 10 percent rating was assigned.  In August 2009, the Veteran's rating was increased to 20 percent, effective May 30, 2007.
 
In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In an August 2015 Board decision, the Board granted an initial 20 percent rating and denied a rating in excess of 20 percent from May 30, 2007.  The Board also granted the Veteran a separate 10 percent rating for left lower extremity radiculopathy.  The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the August 2015 Board decision to the extent that it denied an initial higher rating in excess of 20 percent for a low back strain, and remanding the case to the Board for further action. 

This claim was most recently before the Board in January 2017, at which time it was remanded for further development, to include scheduling the Veteran for a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be fully adjudicated on the merits.  

Specifically, the Board finds that the Veteran's October 2017 VA examination to be inadequate.  The examiner at one point notes that the Veteran has additional contributing factors of disability, to include "less movement than normal due to ankylosis," but then later states that the Veteran does not have ankylosis.  The examiner also notes a diagnosis of IVDS at the outset of the examination, but later concludes that the Veteran does not have IVDS of the thoracolumbar spine.  See, October 2017 VA examination.  Accordingly, a new examination is warranted to address the inconsistencies of the October 2017 VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that the Court's recent holding in the case of Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  While the examiner did indicated that the Veteran suffered from additional functional loss due to flare-ups, the determination does not include the degree of additional range of motion loss resulting from the flare-ups and therefore, the Board finds that a new VA examination is warranted for an opinion regarding her flare-ups. 


Accordingly, the case is REMANDED for the following action:

1.   1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with an examiner other than the one who most recently examined her to determine the current severity of her low back strain disability.  The Veteran's claims file, to include a copy of this remand, should be provided to any examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion: 

Determine the current severity of the Veteran's low back strain disability.  Report the range of motion of the lumbar spine in degrees.  The examiner is asked to specifically address whether the Veteran has a current diagnosis of IVDS and whether or not ankylosis of the thoracolumbar spine is present.  

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


